TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00227-CV


                   Sattar Investments, Inc. and Adnan Sattar, Appellants

                                              v.

                                  Ingrid Radkey, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
     NO. C-1-CV-16-011799, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants Sattar Investments, Inc. and Adnan Sattar have filed an unopposed

motion to dismiss this appeal. We grant appellants’ motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a).



                                           __________________________________________
                                           Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellants’ Motion

Filed: July 18, 2018